
	

115 HR 1726 : Coast Guard Improvement and Reform Act of 2017
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1726
		IN THE SENATE OF THE UNITED STATES
		June 27, 2017Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend title 14, United States Code, to improve the organization of such title and to incorporate
			 certain transfers and modifications into such title, and for other
			 purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Coast Guard Improvement and Reform Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Reorganization of title 14, United States Code
					Sec. 101. Initial matter.
					Sec. 102. Subtitle I.
					Sec. 103. Chapter 1.
					Sec. 104. Chapter 3.
					Sec. 105. Chapter 5.
					Sec. 106. Chapter 7.
					Sec. 107. Chapter 9.
					Sec. 108. Chapter 11.
					Sec. 109. Subtitle II.
					Sec. 110. Chapter 19.
					Sec. 111. Part II.
					Sec. 112. Chapter 21.
					Sec. 113. Chapter 23.
					Sec. 114. Chapter 25.
					Sec. 115. Part III.
					Sec. 116. Chapter 27.
					Sec. 117. Chapter 29.
					Sec. 118. Subtitle III and chapter 37.
					Sec. 119. Chapter 39.
					Sec. 120. Chapter 41.
					Sec. 121. Subtitle IV and chapter 49.
					Sec. 122. Chapter 51.
					Sec. 123. References.
					Sec. 124. Rule of construction.
					Title II—Transfers and Modifications
					Sec. 201. Amendments to title 14, United States Code, as amended by title I of this Act.
					Sec. 202. Primary duties.
					Sec. 203. Regattas and marine parades.
					Sec. 204. Regulation of vessels in territorial waters of United States.
					Sec. 205. National maritime transportation advisory committees.
					Sec. 206. Clothing at time of discharge for good of service.
				
			IReorganization of title 14, United States Code
 101.Initial matterTitle 14, United States Code, is amended by striking the title designation, the title heading, and the table of parts at the beginning and inserting the following:
				
					14Coast Guard
						
							SubtitleSec.
							I. Establishment, Powers, Duties, and Administration101
							II. Personnel1901
							III. Coast Guard Reserve and Auxiliary 3701
							IV. Coast Guard Authorizations and Reports to Congress4901.
 102.Subtitle IPart I of title 14, United States Code, is amended by striking the part designation, the part heading, and the table of chapters at the beginning and inserting the following:
				
					IEstablishment, Powers, Duties, and Administration
						
							Chap.Sec.
							1.Establishment and Duties101
							3.Composition and Organization301
							5.Functions and Powers501
							7.Cooperation701
							9.Administration901
							11.Acquisitions 1101.
			103.Chapter 1
 (a)Initial matterChapter 1 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						1Establishment and Duties
							
								Sec.
								101. Establishment of Coast Guard.
								102. Primary duties.
								103. Department in which the Coast Guard operates.
								104. Removing restrictions.
								105. Secretary defined..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 1 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  1Establishment of Coast Guard101 2Primary duties102 3Department in which the Coast Guard operates103 652Removing restrictions104 4Secretary defined105 104.Chapter 3 (a)Initial matterChapter 3 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						3Composition and Organization
							
								Sec.
								301. Grades and ratings.
								302. Commandant; appointment.
								303. Retirement of Commandant.
								304. Vice Commandant; appointment.
								305. Vice admirals.
								306. Retirement.
								307. Vice admirals and admiral, continuity of grade.
								308. Chief Acquisition Officer.
								309. Office of the Coast Guard Reserve; Director.
								310. Chief of Staff to President: appointment.
								311. Captains of the port.
								312. Prevention and response workforces.
								313. Centers of expertise for Coast Guard prevention and response.
								314. Marine industry training program.
								315. Training course on workings of Congress.
								316. National Coast Guard Museum.
								317. United States Coast Guard Band; composition; director.
								318. Environmental Compliance and Restoration Program..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 3 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  41Grades and ratings301 44Commandant; appointment302 46Retirement of Commandant303 47Vice Commandant; appointment304 50Vice admirals305 51Retirement306 52Vice admirals and admiral, continuity of grade307 56Chief Acquisition Officer308 53Office of the Coast Guard Reserve; Director309 54Chief of Staff to President: appointment310 57Prevention and response workforces312 58Centers of expertise for Coast Guard prevention and response313 59Marine industry training program314 60Training course on workings of Congress315 98National Coast Guard Museum316 336United States Coast Guard Band; composition; director317 (c)Additional changes (1)In generalChapter 3 of title 14, United States Code, is further amended—
 (A)by inserting after section 310 (as so redesignated and transferred under subsection (b)) the following:
							
 311.Captains of the portAny officer, including any petty officer, may be designated by the Commandant as captain of the port or ports or adjacent high seas or waters over which the United States has jurisdiction, as the Commandant deems necessary to facilitate execution of Coast Guard duties.; and
 (B)by inserting after section 317 (as so redesignated and transferred under subsection (b)) the following:
							
								318.Environmental Compliance and Restoration Program
 (a)DefinitionsFor the purposes of this section— (1)environment, facility, person, release, removal, remedial, and response have the same meaning they have in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601);
 (2)hazardous substance has the same meaning it has in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601), except that it also includes the meaning given oil in section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321); and
 (3)pollutant has the same meaning it has in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362).
										(b)Program
 (1)The Secretary shall carry out a program of environmental compliance and restoration at current and former Coast Guard facilities.
 (2)Program goals include: (A)Identifying, investigating, and cleaning up contamination from hazardous substances and pollutants.
 (B)Correcting other environmental damage that poses an imminent and substantial danger to the public health or welfare or to the environment.
 (C)Demolishing and removing unsafe buildings and structures, including buildings and structures at former Coast Guard facilities.
 (D)Preventing contamination from hazardous substances and pollutants at current Coast Guard facilities.
											(3)
 (A)The Secretary shall respond to releases of hazardous substances and pollutants— (i)at each Coast Guard facility the United States owns, leases, or otherwise possesses;
 (ii)at each Coast Guard facility the United States owned, leased, or otherwise possessed when the actions leading to contamination from hazardous substances or pollutants occurred; and
 (iii)on each vessel the Coast Guard owns or operates. (B)Subparagraph (A) of this paragraph does not apply to a removal or remedial action when a potentially responsible person responds under section 122 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9622).
 (C)The Secretary shall pay a fee or charge imposed by a State authority for permit services for disposing of hazardous substances or pollutants from Coast Guard facilities to the same extent that nongovernmental entities are required to pay for permit services. This subparagraph does not apply to a payment that is the responsibility of a lessee, contractor, or other private person.
 (4)The Secretary may agree with another Federal agency for that agency to assist in carrying out the Secretary's responsibilities under this section. The Secretary may enter into contracts, cooperative agreements, and grant agreements with State and local governments to assist in carrying out the Secretary's responsibilities under this section. Services that may be obtained under this paragraph include identifying, investigating, and cleaning up off-site contamination that may have resulted from the release of a hazardous substance or pollutant at a Coast Guard facility.
 (5)Section 119 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9619) applies to response action contractors that carry out response actions under this section. The Coast Guard shall indemnify response action contractors to the extent that adequate insurance is not generally available at a fair price at the time the contractor enters into the contract to cover the contractor's reasonable, potential, long-term liability.
										(c)Environmental Compliance and Restoration Account
 (1)There is established for the Coast Guard an account known as the Coast Guard Environmental Compliance and Restoration Account. All sums appropriated to carry out the Coast Guard's environmental compliance and restoration functions under this section or another law shall be credited or transferred to the account and remain available until expended.
 (2)Funds may be obligated or expended from the account to carry out the Coast Guard's environmental compliance and restoration functions under this section or another law.
 (3)In proposing the budget for any fiscal year under section 1105 of title 31, the President shall set forth separately the amount requested for the Coast Guard's environmental compliance and restoration activities under this section or another law.
 (4)Amounts recovered under section 107 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607) for the Secretary's response actions at current and former Coast Guard facilities shall be credited to the account.
 (d)Annual list of projects to CongressThe Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a prioritized list of projects eligible for environmental compliance and restoration funding for each fiscal year concurrent with the President's budget submission for that fiscal year..
 (2)Conforming repealsSections 634, 690, 691, 692, and 693 of title 14, United States Code, are repealed. 105.Chapter 5 (a)Initial matterChapter 5 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						5Functions and Powers
							
								Subchapter I—General Powers
								Sec.
								501. Secretary; general powers.
								502. Delegation of powers by the Secretary.
								503. Regulations.
								504. Commandant; general powers.
								505. Functions and powers vested in the Commandant.
								506. Prospective payment of funds necessary to provide medical care.
								Subchapter II—Life Saving and Law Enforcement Authorities
								521. Saving life and property.
								522. Law enforcement.
								523. Enforcement authority.
								524. Enforcement of coastwise trade laws.
								525. Special agents of the Coast Guard Investigative Service law enforcement authority.
								526. Stopping vessels; indemnity for firing at or into vessel.
								527. Safety of naval vessels.
								Subchapter III—Aids to Navigation
								541. Aids to navigation authorized.
								542. Unauthorized aids to maritime navigation; penalty.
								543. Interference with aids to navigation; penalty.
								544. Aids to maritime navigation; penalty.
								545. Marking of obstructions.
								546. Deposit of damage payments.
								547. Rewards for apprehension of persons interfering with aids to navigation.
								Subchapter IV—Miscellaneous
								561. Icebreaking in polar regions.
								562. Appeals and waivers.
								563. Notification of certain determinations..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 5 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  92Secretary; general powers501 631Delegation of powers by the Secretary502 633Regulations503 93Commandant; general powers504 632Functions and powers vested in the Commandant505 520Prospective payment of funds necessary to provide medical care506 88Saving life and property521 89Law enforcement522 99Enforcement authority523 100Enforcement of coastwise trade laws524 95Special agents of the Coast Guard Investigative Service law enforcement authority525 637Stopping vessels; indemnity for firing at or into vessel526 91Safety of naval vessels527 81Aids to navigation authorized541 83Unauthorized aids to maritime navigation; penalty542 84Interference with aids to navigation; penalty543 85Aids to maritime navigation; penalty544 86Marking of obstructions545 642Deposit of damage payments546 643Rewards for apprehension of persons interfering with aids to navigation547 87Icebreaking in polar regions561 101Appeals and waivers562 103Notification of certain determinations563 (c)Additional changesChapter 5 of title 14, United States Code, is further amended—
 (1)by inserting before section 501 (as so redesignated and transferred under subsection (b)) the following:
						
							IGeneral Powers;
 (2)by inserting before section 521 (as so redesignated and transferred under subsection (b)) the following:
						
							IILife Saving and Law Enforcement Authorities;
 (3)by inserting before section 541 (as so redesignated and transferred under subsection (b)) the following:
						
							IIIAids to Navigation;
 and(4)by inserting before section 561 (as so redesignated and transferred under subsection (b)) the following:
						
							IVMiscellaneous.
					106.Chapter 7
 (a)Initial matterChapter 7 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						7Cooperation
							
								Sec.
								701. Cooperation with other agencies, States, territories, and political subdivisions.
								702. State Department.
								703. Treasury Department.
								704. Department of the Army and Department of the Air Force.
								705. Navy Department.
								706. United States Postal Service.
								707. Department of Commerce.
								708. Department of Health and Human Services.
								709. Maritime instruction.
								710. Assistance to foreign governments and maritime authorities.
								711. Coast Guard officers as attachés to missions.
								712. Contracts with Government-owned establishments for work and material.
								713. Nonappropriated fund instrumentalities: contracts with other agencies and instrumentalities to
			 provide or obtain goods and services.
								714. Appointment of judges.
								715. Arctic maritime domain awareness.
								716. Oceanographic research.
								717. Arctic maritime transportation.
								718. Agreements..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 7 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  141Cooperation with other agencies, States, territories, and political subdivisions701 142State Department702 143Treasury Department703 144Department of the Army and Department of the Air Force704 145Navy Department705 146United States Postal Service706 147Department of Commerce707 147aDepartment of Health and Human Services708 148Maritime instruction709 149Assistance to foreign governments and maritime authorities710 150Coast Guard officers as attachés to missions711 151Contracts with Government-owned establishments for work and material712 152Nonappropriated fund instrumentalities: contracts with other agencies and instrumentalities to provide or obtain goods and services713 153Appointment of judges714 154Arctic maritime domain awareness715 94Oceanographic research716 90Arctic maritime transportation717 102Agreements718 107.Chapter 9 (a)Initial matterChapter 9 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						9Administration
							
								Subchapter I—Real and Personal Property
								Sec.
								901. Disposal of certain material.
								902. Employment of draftsmen and engineers.
								903. Use of certain appropriated funds.
								904. Local hire.
								905. Procurement authority for family housing.
								906. Air Station Cape Cod Improvements.
								907. Long-term lease of special purpose facilities.
								908. Long-term lease authority for lighthouse property.
								909. Small boat station rescue capability.
								910. Small boat station closures.
								911. Search and rescue center standards.
								912. Air facility closures.
								913. Turnkey selection procedures.
								914. Disposition of infrastructure related to E–LORAN.
								Subchapter II—Miscellaneous
								931. Oaths required for boards.
								932. Administration of oaths.
								933. Coast Guard ensigns and pennants.
								934. Penalty for unauthorized use of words Coast Guard.
								935. Coast Guard band recordings for commercial sale.
								936. Confidentiality of medical quality assurance records; qualified immunity for participants.
								937. Admiralty claims against the United States.
								938. Claims for damage to property of the United States.
								939. Accounting for industrial work.
								940. Supplies and equipment from stock.
								941. Coast Guard Supply Fund.
								942. Public and commercial vessels and other watercraft; sale of fuel, supplies, and services.
								943. Arms and ammunition; immunity from taxation.
								944. Confidential investigative expenses.
								945. Assistance to film producers.
								946. User fees.
								947. Vessel construction bonding requirements.
								948. Contracts for medical care for retirees, dependents, and survivors: alternative delivery of
			 health care.
								949. Telephone installation and charges.
								950. Designation, powers, and accountability of deputy disbursing officials.
								951. Aircraft accident investigations..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 9 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  641Disposal of certain material901 653Employment of draftsmen and engineers902 656Use of certain appropriated funds903 666Local hire904 670Procurement authority for family housing905 671Air Station Cape Cod Improvements906 672Long-term lease of special purpose facilities907 672aLong-term lease authority for lighthouse property908 674Small boat station rescue capability909 675Small boat station closures910 676Search and rescue center standards911 676aAir facility closures912 677Turnkey selection procedures913 681Disposition of infrastructure related to E–LORAN914 635Oaths required for boards931 636Administration of oaths932 638Coast Guard ensigns and pennants933 639Penalty for unauthorized use of words Coast Guard934 640Coast Guard band recordings for commercial sale935 645Confidentiality of medical quality assurance records; qualified immunity for participants936 646Admiralty claims against the United States937 647Claims for damage to property of the United States938 648Accounting for industrial work939 649Supplies and equipment from stock940 650Coast Guard Supply Fund941 654Public and commercial vessels and other watercraft; sale of fuel, supplies, and services942 655Arms and ammunition; immunity from taxation943 658Confidential investigative expenses944 659Assistance to film producers945 664User fees946 667Vessel construction bonding requirements947 668Contracts for medical care for retirees, dependents, and survivors: alternative delivery of health care948 669Telephone installation and charges949 673Designation, powers, and accountability of deputy disbursing officials950 678Aircraft accident investigations951 (c)Additional changesChapter 9 of title 14, United States Code, is further amended—
 (1)by inserting before section 901 (as so redesignated and transferred under subsection (b)) the following:
						
							IReal and Personal Property;
 and(2)by inserting before section 931 (as so redesignated and transferred under subsection (b)) the following:
						
							IIMiscellaneous.
					108.Chapter 11
 (a)Initial matterChapter 11 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						11Acquisitions 
							
								Subchapter I—General Provisions
								Sec.
								1101. Acquisition directorate.
								1102. Improvements in Coast Guard acquisition management.
								1103. Role of Vice Commandant in major acquisition programs.
								1104. Recognition of Coast Guard personnel for excellence in acquisition.
								1105. Prohibition on use of lead systems integrators.
								1106. Required contract terms.
								1107. Extension of major acquisition program contracts.
								1108. Department of Defense consultation.
								1109. Undefinitized contractual actions.
								1110. Guidance on excessive pass-through charges.
								1111. Mission need statement.
								Subchapter II—Improved Acquisition Process and Procedures
								1131. Identification of major system acquisitions.
								1132. Acquisition.
								1133. Preliminary development and demonstration.
								1134. Acquisition, production, deployment, and support.
								1135. Acquisition program baseline breach.
								1136. Acquisition approval authority.
								Subchapter III—Procurement 
								1151. Restriction on construction of vessels in foreign shipyards.
								1152. Advance procurement funding.
								1153. Prohibition on overhaul, repair, and maintenance of Coast Guard vessels in foreign shipyards.
								1154. Procurement of buoy chain.
								Subchapter IV—Definitions
								1171. Definitions..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 11 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  561Acquisition directorate1101 562Improvements in Coast Guard acquisition management1102 578Role of Vice Commandant in major acquisition programs1103 563Recognition of Coast Guard personnel for excellence in acquisition1104 564Prohibition on use of lead systems integrators1105 565Required contract terms1106 579Extension of major acquisition program contracts1107 566Department of Defense consultation1108 567Undefinitized contractual actions1109 568Guidance on excessive pass-through charges1110 569Mission need statement1111 571Identification of major system acquisitions1131 572Acquisition1132 573Preliminary development and demonstration1133 574Acquisition, production, deployment, and support1134 575Acquisition program baseline breach1135 576Acquisition approval authority1136 665Restriction on construction of vessels in foreign shipyards1151 577Advance procurement funding1152 96Prohibition on overhaul, repair, and maintenance of Coast Guard vessels in foreign shipyards1153 97Procurement of buoy chain1154 581Definitions1171 (c)Additional changesChapter 11 of title 14, United States Code, is further amended—
 (1)by striking all subdivision designations and headings in such chapter, except for— (A)the chapter designation and heading added by subsection (a);
 (B)the subchapter designations and headings added by this subsection; and (C)any designation or heading of a section or a subdivision of a section;
 (2)by inserting before section 1101 (as so redesignated and transferred under subsection (b)) the following:
						
							IGeneral Provisions;
 (3)by inserting before section 1131 (as so redesignated and transferred under subsection (b)) the following:
						
							IIImproved Acquisition Process and Procedures;
 (4)by inserting before section 1151 (as so redesignated and transferred under subsection (b)) the following:
						
							IIIProcurement ;
 and(5)by inserting before section 1171 (as so redesignated and transferred under subsection (b)) the following:
						
							IVDefinitions.
					109.Subtitle II
 (a)Initial matterTitle 14, United States Code, is further amended by inserting after chapter 11 (as amended by section 108) the following:
					
						IIPersonnel
							
								Chap.Sec.
								19.Coast Guard Academy1901
								21.Personnel; Officers2101
								23.Personnel; Enlisted2301
								25.Personnel; General Provisions2501
								27.Pay, Allowances, Awards, and Other Rights and Benefits2701
								29.Coast Guard Family Support, Child Care, and Housing 2901.
				(b)Reserved chapter numbers
 (1)Chapter 13Chapter 13 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning.
 (2)Chapter 14Chapter 14 of title 14, United States Code, is amended— (A)by striking the chapter designation, the chapter heading, and the table of sections at the beginning; and
 (B)by striking the subchapter designation and the subchapter heading for each of the subchapters of such chapter.
 (3)Chapter 15Chapter 15 of title 14, United States Code, is amended— (A)by striking the chapter designation, the chapter heading, and the table of sections at the beginning; and
 (B)by striking the subchapter designation and the subchapter heading for each of the subchapters of such chapter.
 (4)Chapter 17Chapter 17 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning.
 (5)Chapter 18Chapter 18 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning.
					110.Chapter 19
 (a)Initial matterChapter 19 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						19Coast Guard Academy 
							
								Subchapter I—Administration
								Sec.
								1901. Administration of Academy.
								1902. Policy on sexual harassment and sexual violence.
								1903. Annual Board of Visitors.
								1904. Participation in Federal, State, or other educational research grants.
								Subchapter II—Cadets
								1921. Corps of Cadets authorized strength.
								1922. Appointments.
								1923. Admission of foreign nationals for instruction; restrictions; conditions.
								1924. Conduct.
								1925. Agreement.
								1926. Cadet applicants; preappointment travel to Academy.
								1927. Cadets; initial clothing allowance.
								1928. Cadets; degree of bachelor of science.
								1929. Cadets; appointment as ensign.
								1930. Cadets: charges and fees for attendance; limitation.
								Subchapter III—Faculty
								1941. Civilian teaching staff.
								1942. Permanent commissioned teaching staff; composition.
								1943. Appointment of permanent commissioned teaching staff.
								1944. Grade of permanent commissioned teaching staff.
								1945. Retirement of permanent commissioned teaching staff.
								1946. Credit for service as member of civilian teaching staff.
								1947. Assignment of personnel as instructors.
								1948. Marine safety curriculum..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 19 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  181Administration of Academy1901 200Policy on sexual harassment and sexual violence1902 194Annual Board of Visitors1903 196Participation in Federal, State, or other educational research grants1904 195Admission of foreign nationals for instruction; restrictions; conditions1923 181aCadet applicants; preappointment travel to Academy1926 183Cadets; initial clothing allowance1927 184Cadets; degree of bachelor of science1928 185Cadets; appointment as ensign1929 197Cadets: charges and fees for attendance; limitation1930 186Civilian teaching staff1941 187Permanent commissioned teaching staff; composition1942 188Appointment of permanent commissioned teaching staff1943 189Grade of permanent commissioned teaching staff1944 190Retirement of permanent commissioned teaching staff1945 191Credit for service as member of civilian teaching staff1946 192Assignment of personnel as instructors1947 199Marine safety curriculum1948 (c)Additional changes (1)In generalChapter 19 of title 14, United States Code, is further amended—
 (A)by inserting before section 1901 (as so redesignated and transferred under subsection (b)) the following:
							
								IAdministration;
 (B)by inserting before section 1923 (as so redesignated and transferred under subsection (b)) the following:
							
								IICadets
 1921.Corps of Cadets authorized strengthThe number of cadets appointed annually to the Academy shall be as determined by the Secretary but the number appointed in any one year shall not exceed six hundred.
 1922.AppointmentsAppointments to cadetships shall be made under regulations prescribed by the Secretary, who shall determine age limits, methods of selection of applicants, term of service as a cadet before graduation, and all other matters affecting such appointments. In the administration of this section, the Secretary shall take such action as may be necessary and appropriate to insure that female individuals shall be eligible for appointment and admission to the Coast Guard Academy, and that the relevant standards required for appointment, admission, training, graduation, and commissioning of female individuals shall be the same as those required for male individuals, except for those minimum essential adjustments in such standards required because of physiological differences between male and female individuals.;
 (C)by inserting before section 1926 (as so redesignated and transferred under subsection (b)) the following:
							
 1924.ConductThe Secretary may summarily dismiss from the Coast Guard any cadet who, during his cadetship, is found unsatisfactory in either studies or conduct, or may be deemed not adapted for a career in the Coast Guard. Cadets shall be subject to rules governing discipline prescribed by the Commandant.
								1925.Agreement
 (a)Each cadet shall sign an agreement with respect to the cadet's length of service in the Coast Guard. The agreement shall provide that the cadet agrees to the following:
 (1)That the cadet will complete the course of instruction at the Coast Guard Academy. (2)That upon graduation from the Coast Guard Academy the cadet—
 (A)will accept an appointment, if tendered, as a commissioned officer of the Coast Guard; and (B)will serve on active duty for at least five years immediately after such appointment.
 (3)That if an appointment described in paragraph (2) is not tendered or if the cadet is permitted to resign as a regular officer before the completion of the commissioned service obligation of the cadet, the cadet—
 (A)will accept an appointment as a commissioned officer in the Coast Guard Reserve; and (B)will remain in that reserve component until completion of the commissioned service obligation of the cadet.
											(b)
 (1)The Secretary may transfer to the Coast Guard Reserve, and may order to active duty for such period of time as the Secretary prescribes (but not to exceed four years), a cadet who breaches an agreement under subsection (a). The period of time for which a cadet is ordered to active duty under this paragraph may be determined without regard to section 651(a) of title 10.
 (2)A cadet who is transferred to the Coast Guard Reserve under paragraph (1) shall be transferred in an appropriate enlisted grade or rating, as determined by the Secretary.
 (3)For the purposes of paragraph (1), a cadet shall be considered to have breached an agreement under subsection (a) if the cadet is separated from the Coast Guard Academy under circumstances which the Secretary determines constitute a breach by the cadet of the cadet's agreement to complete the course of instruction at the Coast Guard Academy and accept an appointment as a commissioned officer upon graduation from the Coast Guard Academy.
 (c)The Secretary shall prescribe regulations to carry out this section. Those regulations shall include—
 (1)standards for determining what constitutes, for the purpose of subsection (b), a breach of an agreement under subsection (a);
 (2)procedures for determining whether such a breach has occurred; and (3)standards for determining the period of time for which a person may be ordered to serve on active duty under subsection (b).
 (d)In this section, commissioned service obligation, with respect to an officer who is a graduate of the Academy, means the period beginning on the date of the officer's appointment as a commissioned officer and ending on the sixth anniversary of such appointment or, at the discretion of the Secretary, any later date up to the eighth anniversary of such appointment.
									(e)
 (1)This section does not apply to a cadet who is not a citizen or national of the United States. (2)In the case of a cadet who is a minor and who has parents or a guardian, the cadet may sign the agreement required by subsection (a) only with the consent of the parent or guardian.
 (f)A cadet or former cadet who does not fulfill the terms of the obligation to serve as specified under section (a), or the alternative obligation imposed under subsection (b), shall be subject to the repayment provisions of section 303a(e) of title 37.; and
 (D)by inserting before section 1941 (as so redesignated and transferred under subsection (b)) the following:
							
								IIIFaculty.
 (2)Conforming repealSection 182 of title 14, United States Code, is repealed. 111.Part IIPart II of title 14, United States Code, is amended by striking the part designation, the part heading, and the table of chapters at the beginning.
			112.Chapter 21
 (a)Initial matterChapter 21 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						21Personnel; Officers
							
								Subchapter I—Appointment and Promotion
								Sec.
								2101. Original appointment of permanent commissioned officers.
								2102. Active duty promotion list.
								2103. Number and distribution of commissioned officers on active duty promotion list.
								2104. Appointment of temporary officers.
								2105. Rank of warrant officers.
								2106. Selection boards; convening of boards.
								2107. Selection boards; composition of boards.
								2108. Selection boards; notice of convening; communication with board.
								2109. Selection boards; oath of members.
								2110. Number of officers to be selected for promotion.
								2111. Promotion zones.
								2112. Promotion year; defined.
								2113. Eligibility of officers for consideration for promotion.
								2114. United States Deputy Marshals in Alaska.
								2115. Selection boards; information to be furnished boards.
								2116. Officers to be recommended for promotion.
								2117. Selection boards; reports.
								2118. Selection boards; submission of reports.
								2119. Failure of selection for promotion.
								2120. Special selection boards; correction of errors.
								2121. Promotions; appointments.
								2122. Removal of officer from list of selectees for promotion.
								2123. Promotions; acceptance; oath of office.
								2124. Promotions; pay and allowances.
								2125. Wartime temporary service promotions.
								2126. Promotion of officers not included on active duty promotion list.
								2127. Recall to active duty during war or national emergency.
								2128. Recall to active duty with consent of officer.
								2129. Aviation cadets; appointment as Reserve officers.
								Subchapter II—Discharges; Retirements; Revocation of Commissions; Separation for Cause 
								2141. Revocation of commissions during first five years of commissioned service.
								2142. Regular lieutenants (junior grade); separation for failure of selection for promotion.
								2143. Regular lieutenants; separation for failure of selection for promotion; continuation.
								2144. Regular Coast Guard; officers serving under temporary appointments.
								2145. Regular lieutenant commanders and commanders; retirement for failure of selection for
			 promotion.
								2146. Discharge in lieu of retirement; separation pay.
								2147. Regular warrant officers: separation pay.
								2148. Separation for failure of selection for promotion or continuation; time of.
								2149. Regular captains; retirement.
								2150. Captains; continuation on active duty; involuntary retirement.
								2151. Rear admirals and rear admirals (lower half); continuation on active duty; involuntary
			 retirement.
								2152. Voluntary retirement after twenty years' service.
								2153. Voluntary retirement after thirty years' service.
								2154. Compulsory retirement.
								2155. Retirement for physical disability after selection for promotion; grade in which retired.
								2156. Deferment of retirement or separation for medical reasons.
								2157. Flag officers.
								2158. Review of records of officers.
								2159. Boards of inquiry.
								2160. Boards of review.
								2161. Composition of boards.
								2162. Rights and procedures.
								2163. Removal of officer from active duty; action by Secretary.
								2164. Officers considered for removal; retirement or discharge; separation benefits.
								2165. Relief of retired officer promoted while on active duty.
								Subchapter III—General Provisions
								2181. Physical fitness of officers.
								2182. Multirater assessment of certain personnel.
							.
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 21 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  211Original appointment of permanent commissioned officers2101 41aActive duty promotion list2102 42Number and distribution of commissioned officers on active duty promotion list2103 214Appointment of temporary officers2104 215Rank of warrant officers2105 251Selection boards; convening of boards2106 252Selection boards; composition of boards2107 253Selection boards; notice of convening; communication with board2108 254Selection boards; oath of members2109 255Number of officers to be selected for promotion2110 256Promotion zones2111 256aPromotion year; defined2112 257Eligibility of officers for consideration for promotion2113 258Selection boards; information to be furnished boards2115 259Officers to be recommended for promotion2116 260Selection boards; reports2117 261Selection boards; submission of reports2118 262Failure of selection for promotion2119 263Special selection boards; correction of errors2120 271Promotions; appointments2121 272Removal of officer from list of selectees for promotion2122 273Promotions; acceptance; oath of office2123 274Promotions; pay and allowances2124 275Wartime temporary service promotions2125 276Promotion of officers not included on active duty promotion list2126 331Recall to active duty during war or national emergency2127 332Recall to active duty with consent of officer2128 373Aviation cadets; appointment as Reserve officers2129 281Revocation of commissions during first five years of commissioned service2141 282Regular lieutenants (junior grade); separation for failure of selection for promotion2142 283Regular lieutenants; separation for failure of selection for promotion; continuation2143 284Regular Coast Guard; officers serving under temporary appointments2144 285Regular lieutenant commanders and commanders; retirement for failure of selection for promotion2145 286Discharge in lieu of retirement; separation pay2146 286aRegular warrant officers: separation pay2147 287Separation for failure of selection for promotion or continuation; time of2148 288Regular captains; retirement2149 289Captains; continuation on active duty; involuntary retirement2150 290Rear admirals and rear admirals (lower half); continuation on active duty; involuntary retirement2151 291Voluntary retirement after twenty years' service2152 292Voluntary retirement after thirty years' service2153 293Compulsory retirement2154 294Retirement for physical disability after selection for promotion; grade in which retired2155 295Deferment of retirement or separation for medical reasons2156 296Flag officers2157 321Review of records of officers2158 322Boards of inquiry2159 323Boards of review2160 324Composition of boards2161 325Rights and procedures2162 326Removal of officer from active duty; action by Secretary2163 327Officers considered for removal; retirement or discharge; separation benefits2164 333Relief of retired officer promoted while on active duty2165 335Physical fitness of officers2181 429Multirater assessment of certain personnel2182 (c)Additional changesChapter 21 of title 14, United States Code, is further amended—
 (1)by striking all subchapter designations and headings in such chapter, except for the subchapter designations and headings added by this subsection;
 (2)by inserting before section 2101 (as so redesignated and transferred under subsection (b)) the following:
						
							IAppointment and Promotion;
 (3)by inserting before section 2115 (as so redesignated and transferred under subsection (b)) the following:
						
 2114.United States Deputy Marshals in AlaskaCommissioned officers may be appointed as United States Deputy Marshals in Alaska.; (4)by inserting before section 2141 (as so redesignated and transferred under subsection (b)) the following:
						
							IIDischarges; Retirements; Revocation of Commissions; Separation for Cause ;
 and(5)by inserting before section 2181 (as so redesignated and transferred under subsection (b)) the following:
						
							IIIGeneral Provisions.
					113.Chapter 23
 (a)Initial matterChapter 23 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						23Personnel; Enlisted
							
								Sec.
								2301. Recruiting campaigns.
								2302. Enlistments; term, grade.
								2303. Promotion.
								2304. Compulsory retirement at age of sixty-two.
								2305. Voluntary retirement after thirty years' service.
								2306. Voluntary retirement after twenty years' service.
								2307. Retirement of enlisted members: increase in retired pay.
								2308. Recall to active duty during war or national emergency.
								2309. Recall to active duty with consent of member.
								2310. Relief of retired enlisted member promoted while on active duty.
								2311. Retirement in cases where higher grade or rating has been held.
								2312. Extension of enlistments.
								2313. Retention beyond term of enlistment in case of disability.
								2314. Detention beyond term of enlistment.
								2315. Inclusion of certain conditions in enlistment contract.
								2316. Discharge within three months before expiration of enlistment.
								2317. Aviation cadets; procurement; transfer.
								2318. Aviation cadets; benefits.
								2319. Critical skill training bonus..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 23 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  350Recruiting campaigns2301 351Enlistments; term, grade2302 352Promotion2303 353Compulsory retirement at age of sixty-two2304 354Voluntary retirement after thirty years' service2305 355Voluntary retirement after twenty years' service2306 357Retirement of enlisted members: increase in retired pay2307 359Recall to active duty during war or national emergency2308 360Recall to active duty with consent of member2309 361Relief of retired enlisted member promoted while on active duty2310 362Retirement in cases where higher grade or rating has been held2311 365Extension of enlistments2312 366Retention beyond term of enlistment in case of disability2313 367Detention beyond term of enlistment2314 369Inclusion of certain conditions in enlistment contract2315 370Discharge within three months before expiration of enlistment2316 371Aviation cadets; procurement; transfer2317 372Aviation cadets; benefits2318 374Critical skill training bonus2319 114.Chapter 25 (a)Initial matterChapter 25 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						25Personnel; General Provisions
							
								Subchapter I—General Provisions
								Sec.
								2501. Grade on retirement.
								2502. Retirement.
								2503. Status of recalled personnel.
								2504. Computation of retired pay.
								2505. Limitations on retirement and retired pay.
								2506. Suspension of payment of retired pay of members who are absent from the United States to
			 avoid prosecution.
								2507. Board for Correction of Military Records deadline.
								2508. Emergency leave retention authority.
								2509. Prohibition of certain involuntary administrative separations.
								2510. Sea service letters.
								2511. Investigations of flag officers and Senior Executive Service employees.
								2512. Leave policies for the Coast Guard.
								2513. Computation of length of service.
								Subchapter II—Lighthouse Service
								2531. Personnel of former Lighthouse Service..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 25 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  334Grade on retirement2501 421Retirement2502 422Status of recalled personnel2503 423Computation of retired pay2504 424Limitations on retirement and retired pay2505 424aSuspension of payment of retired pay of members who are absent from the United States to avoid prosecution2506 425Board for Correction of Military Records deadline2507 426Emergency leave retention authority2508 427Prohibition of certain involuntary administrative separations2509 428Sea service letters2510 430Investigations of flag officers and Senior Executive Service employees2511 431Leave policies for the Coast Guard2512 467Computation of length of service2513 432Personnel of former Lighthouse Service2531 (c)Additional changesChapter 25 of title 14, United States Code, is further amended—
 (1)by inserting before section 2501 (as so redesignated and transferred under subsection (b)) the following:
						
							IGeneral Provisions;
 and(2)by inserting before section 2531 (as so redesignated and transferred under subsection (b)) the following:
						
							IILighthouse Service.
 115.Part IIIPart III of title 14, United States Code, is amended by striking the part designation, the part heading, and the table of chapters at the beginning.
			116.Chapter 27
 (a)Initial matterChapter 27 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						27Pay, Allowances, Awards, and Other Rights and Benefits
							
								Subchapter I—Personnel Rights and Benefits
								Sec.
								2701. Procurement of personnel.
								2702. Training.
								2703. Contingent expenses.
								2704. Equipment to prevent accidents.
								2705. Clothing at time of discharge for good of service.
								2706. Right to wear uniform.
								2707. Protection of uniform.
								2708. Clothing for officers and enlisted personnel.
								2709. Procurement and sale of stores to members and civilian employees.
								2710. Disposition of effects of decedents.
								2711. Deserters; payment of expenses incident to apprehension and delivery; penalties.
								2712. Payment for the apprehension of stragglers.
								Subchapter II—Awards
								2731. Delegation of powers to make awards; rules and regulations.
								2732. Medal of honor.
								2733. Medal of honor: duplicate medal.
								2734. Medal of honor: presentation of Medal of Honor Flag.
								2735. Coast Guard cross.
								2736. Distinguished service medal.
								2737. Silver star medal.
								2738. Distinguished flying cross.
								2739. Coast Guard medal.
								2740. Insignia for additional awards.
								2741. Time limit on award; report concerning deed.
								2742. Honorable subsequent service as condition to award.
								2743. Posthumous awards.
								2744. Life-saving medals.
								2745. Replacement of medals.
								2746. Award of other medals.
								2747. Awards and insignia for excellence in service or conduct.
								2748. Presentation of United States flag upon retirement.
								Subchapter III—Payments
								2761. Persons discharged as result of court-martial; allowances to.
								2762. Shore patrol duty; payment of expenses.
								2763. Compensatory absence from duty for military personnel at isolated duty stations.
								2764. Monetary allowance for transportation of household effects.
								2765. Retroactive payment of pay and allowances delayed by administrative error or oversight.
								2766. Travel card management.
								2767. Reimbursement for medical-related travel expenses for certain persons residing on islands in
			 the continental United States.
								2768. Annual audit of pay and allowances of members undergoing permanent change of station.
								2769. Remission of indebtedness.
								2770. Special instruction at universities.
								2771. Attendance at professional meetings.
								2772. Education loan repayment program.
								2773. Rations or commutation therefor in money.
								2774. Sales of ration supplies to messes.
								2775. Flight rations.
								2776. Payments at time of discharge for good of service.
								2777. Clothing for destitute shipwrecked persons.
								2778. Advancement of public funds to personnel.
								2779. Transportation to and from certain places of employment..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 27 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  468Procurement of personnel2701 469Training2702 476Contingent expenses2703 477Equipment to prevent accidents2704 482Clothing at time of discharge for good of service2705 483Right to wear uniform2706 484Protection of uniform2707 485Clothing for officers and enlisted personnel2708 487Procurement and sale of stores to members and civilian employees2709 507Disposition of effects of decedents2710 508Deserters; payment of expenses incident to apprehension and delivery; penalties2711 644Payment for the apprehension of stragglers2712 499Delegation of powers to make awards; rules and regulations2731 491Medal of honor2732 504Medal of honor: duplicate medal2733 505Medal of honor: presentation of Medal of Honor Flag2734 491aCoast Guard cross2735 492Distinguished service medal2736 492aSilver star medal2737 492bDistinguished flying cross2738 493Coast Guard medal2739 494Insignia for additional awards2740 496Time limit on award; report concerning deed2741 497Honorable subsequent service as condition to award2742 498Posthumous awards2743 500Life-saving medals2744 501Replacement of medals2745 502Award of other medals2746 503Awards and insignia for excellence in service or conduct2747 516Presentation of United States flag upon retirement2748 509Persons discharged as result of court-martial; allowances to2761 510Shore patrol duty; payment of expenses2762 511Compensatory absence from duty for military personnel at isolated duty stations2763 512Monetary allowance for transportation of household effects2764 513Retroactive payment of pay and allowances delayed by administrative error or oversight2765 517Travel card management2766 518Reimbursement for medical-related travel expenses for certain persons residing on islands in the continental United States2767 519Annual audit of pay and allowances of members undergoing permanent change of station2768 461Remission of indebtedness2769 470Special instruction at universities2770 471Attendance at professional meetings2771 472Education loan repayment program2772 478Rations or commutation therefor in money2773 479Sales of ration supplies to messes2774 480Flight rations2775 481Payments at time of discharge for good of service2776 486Clothing for destitute shipwrecked persons2777 488Advancement of public funds to personnel2778 660Transportation to and from certain places of employment2779 (c)Additional changesChapter 27 of title 14, United States Code, is further amended—
 (1)by inserting before section 2701 (as so redesignated and transferred under subsection (b)) the following:
						
							IPersonnel Rights and Benefits;
 (2)by inserting before section 2731 (as so redesignated and transferred under subsection (b)) the following:
						
							IIAwards;
 and(3)by inserting before section 2761 (as so redesignated and transferred under subsection (b)) the following:
						
							IIIPayments.
					117.Chapter 29
 (a)Initial matterChapter 29 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						29Coast Guard Family Support, Child Care, and Housing 
							
								Subchapter I—Coast Guard Families
								Sec.
								2901. Work-life policies and programs.
								2902. Surveys of Coast Guard families.
								2903. Reimbursement for adoption expenses.
								2904. Education and training opportunities for Coast Guard spouses.
								2905. Youth sponsorship initiatives.
								2906. Dependent school children.
								Subchapter II—Coast Guard Child Care 
								2921. Definitions.
								2922. Child development services.
								2923. Child development center standards and inspections.
								2924. Child development center employees.
								2925. Parent partnerships with child development centers.
								Subchapter III—Housing 
								2941. Definitions.
								2942. General authority.
								2943. Leasing and hiring of quarters; rental of inadequate housing.
								2944. Retired service members and dependents serving on advisory committees.
								2945. Conveyance of real property.
								2946. Coast Guard Housing Fund.
								2947. Reports..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 29 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  531Work-life policies and programs2901 532Surveys of Coast Guard families2902 541Reimbursement for adoption expenses2903 542Education and training opportunities for Coast Guard spouses2904 543Youth sponsorship initiatives2905 544Dependent school children2906 551Definitions2921 552Child development services2922 553Child development center standards and inspections2923 554Child development center employees2924 555Parent partnerships with child development centers2925 680Definitions2941 681General authority2942 475Leasing and hiring of quarters; rental of inadequate housing2943 680Retired service members and dependents serving on advisory committees2944 685Conveyance of real property2945 687Coast Guard Housing Fund2946 688Reports2947 (c)Additional changesChapter 29 of title 14, United States Code, is further amended—
 (1)by inserting before section 2901 (as so redesignated and transferred under subsection (b)) the following:
						
							ICoast Guard Families;
 (2)by inserting before section 2921 (as so redesignated and transferred under subsection (b)) the following:
						
							IICoast Guard Child Care ;
 and(3)by inserting before section 2941 (as so redesignated and transferred under subsection (b)) the following:
						
							IIIHousing .
					118.Subtitle III and chapter 37
 (a)Initial matterTitle 14, United States Code, is further amended by adding after chapter 29 (as amended by section 117) the following:
					
						IIICoast Guard Reserve and Auxiliary
							
								Chap.Sec.
								37.Coast Guard Reserve3701
								39.Coast Guard Auxiliary3901
								41.General Provisions for Coast Guard Reserve and Auxiliary4101
							
							37Coast Guard Reserve
								
									Subchapter I—Administration
									Sec.
									3701. Organization.
									3702. Authorized strength.
									3703. Coast Guard Reserve Boards.
									3704. Grades and ratings; military authority.
									3705. Benefits.
									3706. Temporary members of the Reserve; eligibility and compensation.
									3707. Temporary members of the Reserve; disability or death benefits.
									3708. Temporary members of the Reserve; certificate of honorable service.
									3709. Reserve student aviation pilots; Reserve aviation pilots; appointments in commissioned grade.
									3710. Reserve student pre-commissioning assistance program.
									3711. Appointment or wartime promotion; retention of grade upon release from active duty.
									3712. Exclusiveness of service.
									3713. Active duty for emergency augmentation of regular forces.
									3714. Enlistment of members engaged in schooling.
									Subchapter II—Personnel
									3731. Definitions.
									3732. Applicability of this subchapter.
									3733. Suspension of this subchapter in time of war or national emergency.
									3734. Effect of this subchapter on retirement and retired pay.
									3735. Authorized number of officers.
									3736. Precedence.
									3737. Running mates.
									3738. Constructive credit upon initial appointment.
									3739. Promotion of Reserve officers on active duty.
									3740. Promotion; recommendations of selection boards.
									3741. Selection boards; appointment.
									3742. Establishment of promotion zones under running mate system.
									3743. Eligibility for promotion. 
									3744. Recommendation for promotion of an officer previously removed from an active status.
									3745. Qualifications for promotion.
									3746. Promotion; acceptance; oath of office.
									3747. Date of rank upon promotion; entitlement to pay.
									3748. Type of promotion; temporary.
									3749. Effect of removal by the President or failure of consent of the Senate.
									3750. Failure of selection for promotion.
									3751. Failure of selection and removal from an active status.
									3752. Retention boards; removal from an active status to provide a flow of promotion.
									3753. Maximum ages for retention in an active status.
									3754. Rear admiral and rear admiral (lower half); maximum service in grade.
									3755. Appointment of a former Navy or Coast Guard officer.
									3756. Grade on entry upon active duty.
									3757. Recall of a retired officer; grade upon release..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 37 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  701Organization3701 702Authorized strength3702 703Coast Guard Reserve Boards3703 704Grades and ratings; military authority3704 705Benefits3705 706Temporary members of the Reserve; eligibility and compensation3706 707Temporary members of the Reserve; disability or death benefits3707 708Temporary members of the Reserve; certificate of honorable service3708 709Reserve student aviation pilots; Reserve aviation pilots; appointments in commissioned grade3709 709aReserve student pre-commissioning assistance program3710 710Appointment or wartime promotion; retention of grade upon release from active duty3711 711Exclusiveness of service3712 712Active duty for emergency augmentation of regular forces3713 713Enlistment of members engaged in schooling3714 720Definitions3731 721Applicability of this subchapter3732 722Suspension of this subchapter in time of war or national emergency3733 723Effect of this subchapter on retirement and retired pay3734 724Authorized number of officers3735 725Precedence3736 726Running mates3737 727Constructive credit upon initial appointment3738 728Promotion of Reserve officers on active duty3739 729Promotion; recommendations of selection boards3740 730Selection boards; appointment3741 731Establishment of promotion zones under running mate system3742 732Eligibility for promotion3743 733Recommendation for promotion of an officer previously removed from an active status3744 734Qualifications for promotion3745 735Promotion; acceptance; oath of office3746 736Date of rank upon promotion; entitlement to pay3747 737Type of promotion; temporary3748 738Effect of removal by the President or failure of consent of the Senate3749 739Failure of selection for promotion3750 740Failure of selection and removal from an active status3751 741Retention boards; removal from an active status to provide a flow of promotion3752 742Maximum ages for retention in an active status3753 743Rear admiral and rear admiral (lower half); maximum service in grade3754 744Appointment of a former Navy or Coast Guard officer3755 745Grade on entry upon active duty3756 746Recall of a retired officer; grade upon release3757 (c)Additional changesChapter 37 of title 14, United States Code, is further amended—
					
 (1)by inserting before section 3701 (as so redesignated and transferred under subsection (b)) the following:
						
							IAdministration;
 and(2)by inserting before section 3731 (as so redesignated and transferred under subsection (b)) the following:
						
							IIPersonnel.
					119.Chapter 39
 (a)Initial matterTitle 14, United States Code, is further amended by adding after chapter 37 (as added by section 118) the following:
					
						39Coast Guard Auxiliary
							
								Sec.
								3901. Administration of the Coast Guard Auxiliary.
								3902. Purpose of the Coast Guard Auxiliary.
								3903. Eligibility; enrollments.
								3904. Members of the Auxiliary; status.
								3905. Disenrollment.
								3906. Membership in other organizations.
								3907. Use of member's facilities.
								3908. Vessel deemed public vessel.
								3909. Aircraft deemed public aircraft.
								3910. Radio station deemed government station.
								3911. Availability of appropriations.
								3912. Assignment and performance of duties.
								3913. Injury or death in line of duty..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 39 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  821Administration of the Coast Guard Auxiliary3901 822Purpose of the Coast Guard Auxiliary3902 823Eligibility; enrollments3903 823aMembers of the Auxiliary; status3904 824Disenrollment3905 825Membership in other organizations3906 826Use of member's facilities3907 827Vessel deemed public vessel3908 828Aircraft deemed public aircraft3909 829Radio station deemed government station3910 830Availability of appropriations3911 831Assignment and performance of duties3912 832Injury or death in line of duty3913 120.Chapter 41 (a)Initial matterTitle 14, United States Code, is further amended by adding after chapter 39 (as added by section 119) the following:
					
						41General Provisions for Coast Guard Reserve and Auxiliary
							
								Sec.
								4101. Flags; pennants; uniforms and insignia.
								4102. Penalty.
								4103. Limitation on rights of members of the Auxiliary and temporary members of the Reserve.
								4104. Availability of facilities and appropriations..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 41 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  891Flags; pennants; uniforms and insignia4101 892Penalty4102 893Limitation on rights of members of the Auxiliary and temporary members of the Reserve4103 894Availability of facilities and appropriations4104 121.Subtitle IV and chapter 49 (a)Initial matterTitle 14, United States Code, is further amended by adding after chapter 41 (as added by section 120) the following:
					
						IVCoast Guard Authorizations and Reports to Congress
							
								Chap.Sec.
								49.Authorizations4901
								51.Reports5101
							49Authorizations
								
									Sec.
									4901. Requirement for prior authorization of appropriations.
									4902. Authorization of appropriations.
									4903. Authorization of personnel end strengths.
									4904. Authorized levels of military strength and training..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 49 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  2701Requirement for prior authorization of appropriations4901 2702Authorization of appropriations4902 2703Authorization of personnel end strengths4903 2704Authorized levels of military strength and training4904 122.Chapter 51 (a)Initial matterTitle 14, United States Code, is further amended by adding after chapter 49 (as added by section 121) the following:
					
						51Reports
							
								Sec.
								5101. Transmission of annual Coast Guard authorization request.
								5102. Capital investment plan.
								5103. Major acquisitions.
								5104. Manpower requirements plan.
								5105. Inventory of real property..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 51 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:   Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation  2901Transmission of annual Coast Guard authorization request5101 2902Capital investment plan5102 2903Major acquisitions5103 2904Manpower requirements plan5104 679Inventory of real property5105 123.References (a)DefinitionsIn this section, the following definitions apply:
 (1)Redesignated sectionThe term redesignated section means a section of title 14, United States Code, that is redesignated by this title, as that section is so redesignated.
 (2)Source sectionThe term source section means a section of title 14, United States Code, that is redesignated by this title, as that section was in effect before the redesignation.
					(b)Reference to source section
 (1)Treatment of referenceA reference to a source section, including a reference in a regulation, order, or other law, is deemed to refer to the corresponding redesignated section.
 (2)Title 14In title 14, United States Code, each reference in the text of such title to a source section is amended by striking such reference and inserting a reference to the appropriate, as determined using the tables located in this title, redesignated section.
					(c)Other conforming amendments
 (1)Reference to section 182Section 1923(c) of title 14, United States Code, as so redesignated by this title, is further amended by striking section 182 and inserting section 1922.
 (2)References to chapter 11Title 14, United States Code, is further amended— (A)in section 2146(d), as so redesignated by this title, by striking chapter 11 of this title and inserting this chapter; and
 (B)in section 3739, as so redesignated by this title, by striking chapter 11 each place that it appears and inserting chapter 21. (3)Reference to chapter 13Section 3705(b) of title 14, United States Code, as so redesignated by this title, is further amended by striking chapter 13 and inserting chapter 27.
 (4)Reference to chapter 15Section 308(b)(3) of title 14, United States Code, as so redesignated by this title, is further amended by striking chapter 15 and inserting chapter 11.
 (5)References to chapter 19Title 14, United States Code, is further amended— (A)in section 4901(4), as so redesignated by this title, by striking chapter 19 and inserting section 318; and
 (B)in section 4902(4), as so redesignated by this title, by striking chapter 19 and inserting section 318. (6)Reference to chapter 23Section 701(a) of title 14, United States Code, as so redesignated by this title, is further amended by striking chapter 23 and inserting chapter 39.
 124.Rule of constructionThis title, including the amendments made by this title, is intended only to reorganize title 14, United States Code, and may not be construed to alter—
 (1)the effect of a provision of title 14, United States Code, including any authority or requirement therein;
 (2)a department or agency interpretation with respect to title 14, United States Code; or (3)a judicial interpretation with respect to title 14, United States Code.
				IITransfers and Modifications
 201.Amendments to title 14, United States Code, as amended by title I of this ActExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision of title 14, United States Code, the reference shall be considered to be made to title 14, United States Code, as amended by title I of this Act.
 202.Primary dutiesSection 102(7) of title 14, United States Code, is amended to read as follows:  (7)maintain a state of readiness to assist in the defense of the United States, including when functioning as a specialized service in the Navy pursuant to section 103..
			203.Regattas and marine parades
 (a)In generalChapter 5 of title 14, United States Code, is amended by inserting after section 563 the following:  564.Regattas and marine parades (a)In generalThe Commandant of the Coast Guard may issue regulations to promote the safety of life on navigable waters during regattas or marine parades.
 (b)Detail and use of vesselsTo enforce regulations issued under this section— (1)the Commandant may detail any public vessel in the service of the Coast Guard and make use of any private vessel tendered gratuitously for that purpose; and
 (2)upon the request of the Commandant, the head of any other Federal department or agency may enforce the regulations by means of any public vessel of such department and any private vessel tendered gratuitously for that purpose.
 (c)Transfer of authorityThe authority of the Commandant under this section may be transferred by the President for any special occasion to the head of another Federal department or agency whenever in the President’s judgment such transfer is desirable.
							(d)Penalties
 (1)In generalFor any violation of regulations issued pursuant to this section the following penalties shall be incurred:
 (A)A licensed officer shall be liable to suspension or revocation of license in the manner prescribed by law for incompetency or misconduct.
 (B)Any person in charge of the navigation of a vessel other than a licensed officer shall be liable to a penalty of $5,000.
 (C)The owner of a vessel (including any corporate officer of a corporation owning the vessel) actually on board shall be liable to a penalty of $5,000, unless the violation of regulations occurred without the owner’s knowledge.
 (D)Any other person shall be liable to a penalty of $2,500. (2)Mitigation or remissionThe Commandant may mitigate or remit any penalty provided for in this subsection in the manner prescribed by law for the mitigation or remission of penalties for violation of the navigation laws.
								.
 (b)Clerical amendmentThe analysis for chapter 5 of title 14, United States Code, is amended by inserting after the item relating to section 563 the following:
					
						
							Sec. 564. Regattas and marine parades..
 (c)RepealThe Act of April 28, 1908 (35 Stat. 69, chapter 151; 33 U.S.C. 1233 et seq.), is repealed. 204.Regulation of vessels in territorial waters of United States (a)Establishment of subchapter VChapter 5 of title 14, United States Code, is amended by adding at the end the following:
					
						VRegulation of vessels in territorial waters of United States
 584.DefinitionsIn this subchapter: (1)United StatesThe term United States includes all territory and waters, continental or insular, subject to the jurisdiction of the United States.
 (2)Territorial watersThe term territorial waters of the United States includes all waters of the territorial sea of the United States as described in Presidential Proclamation 5928 of December 27, 1988..
 (b)Regulation of anchorage and movement of vessels during national emergencySection 1 of title II of the Act of June 15, 1917 (40 Stat. 220, chapter 30; 50 U.S.C. 191), is amended—
 (1)by striking the section designation and all that follows before by proclamation and inserting the following:  581.Regulation of anchorage and movement of vessels during national emergencyWhenever the President;
 (2)by striking of the Treasury; (3)by striking of the department in which the Coast Guard is operating;
 (4)by striking this title and inserting this subchapter; and (5)by transferring the section so that the section appears before section 584 of title 14, United States Code (as added by subsection (a) of this section).
 (c)Seizure and forfeiture of vessel; fine and imprisonmentSection 2 of title II of the Act of June 15, 1917 (40 Stat. 220, chapter 30; 50 U.S.C. 192), is amended—
 (1)by striking the section designation and all that follows before agent, and inserting the following:  582.Seizure and forfeiture of vessel; fine and imprisonment (a)In generalIf any owner,;
 (2)by striking this title each place it appears and inserting this subchapter; and (3)by transferring the section so that the section appears after section 581 of title 14, United States Code (as transferred by subsection (b) of this section).
 (d)Enforcement provisionsSection 4 of title II of the Act of June 15, 1917 (40 Stat. 220, chapter 30; 50 U.S.C. 194), is amended—
 (1)by striking all before may employ and inserting the following:  583.Enforcement provisionsThe President;
 (2)by striking the purpose of this title and inserting this subchapter; and (3)by transferring the section so that the section appears after section 582 of title 14, United States Code (as transferred by subsection (c) of this section).
 (e)Clerical amendmentThe analysis for chapter 5 of title 14, United States Code, is amended by adding at the end the following:
					
						
							Subchapter V—Regulation of vessels in territorial waters of United States
							581. Regulation of anchorage and movement of vessels during national emergency.
							582. Seizure and forfeiture of vessel; fine and imprisonment.
							583. Enforcement provisions.
							584. Definitions..
				205.National maritime transportation advisory committees
 (a)In generalTitle 14, United States Code, is amended by inserting after chapter 11 the following:  13National Maritime Transportation Advisory Committees  Sec. 1301. National Chemical Transportation Safety Advisory Committee. 1302. National Commercial Fishing Safety Advisory Committee. 1303. National Merchant Marine Personnel Advisory Committee. 1304. National Merchant Mariner Medical Advisory Committee. 1305. National Boating Safety Advisory Committee. 1306. National Offshore Safety Advisory Committee. 1307. National Navigation Safety Advisory Committee. 1308. National Towing Safety Advisory Committee. 1309. Administration.  1301.National Chemical Transportation Safety Advisory Committee (a)EstablishmentThere is established a National Chemical Transportation Safety Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary on matters relating to the safe and secure marine transportation of hazardous materials.
								(c)Membership
 (1)In generalThe Committee shall consist of not more than 25 members appointed by the Secretary in accordance with this section and section 1309 of this chapter.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationEach member of the Committee shall represent 1 of the following: (A)Chemical manufacturing entities.
 (B)Entities related to marine handling or transportation of chemicals. (C)Vessel design and construction entities.
 (D)Marine safety or security entities. (E)Marine environmental protection entities.
 (4)DistributionThe Secretary shall, based on the needs of the Coast Guard, determine the number of members of the Committee who represent each entity specified in paragraph (3). Neither this paragraph nor any other provision of law shall be construed to require an equal distribution of members representing each entity specified in paragraph (3).
									1302.National Commercial Fishing Safety Advisory Committee
 (a)EstablishmentThere is established a National Commercial Fishing Safety Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary on matters relating to the safe operation of vessels to which chapter 45 of title 46 applies, including the matters of—
 (1)navigation safety; (2)safety equipment and procedures;
 (3)marine insurance; (4)vessel design, construction, maintenance, and operation; and
 (5)personnel qualifications and training. (c)Membership (1)In generalThe Committee shall consist of 18 members appointed by the Secretary in accordance with this section and section 1309 of this chapter.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationMembers of the Committee shall be appointed as follows: (A)10 members shall represent the commercial fishing industry and—
 (i)as a group, shall together reflect a regional and representational balance; and (ii)as individuals, shall each have experience—
 (I)in the operation of vessels to which chapter 45 of title 46 applies; or (II)as a crew member or processing line worker on a fish processing vessel.
 (B)1 member shall represent naval architects and marine engineers. (C)1 member shall represent manufacturers of equipment for vessels to which chapter 45 of title 46 applies.
 (D)1 member shall represent education and training professionals related to fishing vessel, fish processing vessel, and fish tender vessel safety and personnel qualifications.
 (E)1 member shall represent underwriters that insure vessels to which chapter 45 of title 46 applies. (F)1 member shall represent owners of vessels to which chapter 45 of title 46 applies.
 (G)3 members shall represent the general public and, to the extent possible, shall include— (i)an independent expert or consultant in maritime safety;
 (ii)a marine surveyor who provides services to vessels to which chapter 45 of title 46 applies; and (iii)a person familiar with issues affecting fishing communities and the families of fishermen.
											1303.National Merchant Marine Personnel Advisory Committee
 (a)EstablishmentThere is established a National Merchant Marine Personnel Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary on matters relating to personnel in the United States merchant marine, including the training, qualifications, certification, documentation, and fitness of mariners.
								(c)Membership
 (1)In generalThe Committee shall consist of 19 members appointed by the Secretary in accordance with this section and section 1309 of this chapter.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationMembers of the Committee shall be appointed as follows: (A)9 members shall represent mariners and, of the 9—
 (i)each shall— (I)be a citizen of the United States; and
 (II)hold an active license or certificate issued under chapter 71 of title 46 or a merchant mariner document issued under chapter 73 of title 46;
 (ii)3 shall be deck officers who represent merchant marine deck officers and, of the 3— (I)2 shall be licensed for oceans any gross tons;
 (II)1 shall be licensed for inland river route with a limited or unlimited tonnage; (III)2 shall have a master’s license or a master of towing vessels license;
 (IV)1 shall have significant tanker experience; and (V)to the extent practicable—
 (aa)1 shall represent labor; and (bb)1 shall represent management;
 (iii)3 shall be engineering officers who represent merchant marine engineering officers and, of the 3— (I)2 shall be licensed as chief engineer any horsepower;
 (II)1 shall be licensed as either a limited chief engineer or a designated duty engineer; and (III)to the extent practicable—
 (aa)1 shall represent labor; and (bb)1 shall represent management;
 (iv)2 shall be unlicensed seamen who represent merchant marine unlicensed seaman and, of the 2— (I)1 shall represent able-bodied seamen; and
 (II)1 shall represent qualified members of the engine department; and (v)1 shall be a pilot who represents merchant marine pilots.
 (B)6 members shall represent marine educators and, of the 6— (i)3 shall be marine educators who represent maritime academies and, of the 3—
 (I)2 shall represent State maritime academies (and are jointly recommended by such academies); and (II)1 shall represent either State maritime academies or the United States Merchant Marine Academy; and
 (ii)3 shall be marine educators who represent other maritime training institutions and, of the 3, 1 shall represent the small vessel industry.
 (C)2 members shall represent shipping companies employed in ship operation management. (D)2 members shall represent the general public.
										1304.National Merchant Mariner Medical Advisory Committee
 (a)EstablishmentThere is established a National Merchant Mariner Medical Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary on matters relating to— (1)medical certification determinations for the issuance of licenses, certification of registry, and merchant mariners’ documents with respect to merchant mariners;
 (2)medical standards and guidelines for the physical qualifications of operators of commercial vessels;
 (3)medical examiner education; and (4)medical research.
									(c)Membership
 (1)In generalThe Committee shall consist of 14 members appointed by the Secretary in accordance with this section and section 1309 of this chapter.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationMembers of the Committee shall be appointed as follows: (A)9 shall represent health-care professionals and have particular expertise, knowledge, and experience regarding the medical examinations of merchant mariners or occupational medicine.
 (B)5 shall represent professional mariners and have particular expertise, knowledge, and experience in occupational requirements for mariners.
										1305.National Boating Safety Advisory Committee
 (a)EstablishmentThere is established a National Boating Safety Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary on matters relating to national boating safety. (c)Membership (1)In generalThe Committee shall consist of 21 members appointed by the Secretary in accordance with this section and section 1309 of this chapter.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationMembers of the Committee shall be appointed as follows: (A)7 members shall represent State officials responsible for State boating safety programs.
 (B)7 members shall represent recreational vessel and associated equipment manufacturers. (C)7 members shall represent the general public or national recreational boating organizations and, of the 7, at least 5 shall represent national recreational boating organizations.
										1306.National Offshore Safety Advisory Committee
 (a)EstablishmentThere is established a National Offshore Safety Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary on matters relating to activities directly involved with, or in support of, the exploration of offshore mineral and energy resources, to the extent that such matters are within the jurisdiction of the Coast Guard.
								(c)Membership
 (1)In generalThe Committee shall consist of 15 members appointed by the Secretary in accordance with this section and section 1309 of this chapter.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationMembers of the Committee shall be appointed as follows: (A)2 members shall represent entities engaged in the production of petroleum.
 (B)2 members shall represent entities engaged in offshore drilling. (C)2 members shall represent entities engaged in the support, by offshore supply vessels or other vessels, of offshore mineral and oil operations, including geophysical services.
 (D)1 member shall represent entities engaged in the construction of offshore exploration and recovery facilities.
 (E)1 member shall represent entities engaged in diving services related to offshore construction, inspection, and maintenance.
 (F)1 member shall represent entities engaged in safety and training services related to offshore exploration and construction.
 (G)1 member shall represent entities engaged in pipelaying services related to offshore construction. (H)2 members shall represent individuals employed in offshore operations and, of the 2, 1 shall have recent practical experience on a vessel or offshore unit involved in the offshore mineral and energy industry.
 (I)1 member shall represent national environmental entities. (J)1 member shall represent deepwater ports.
 (K)1 member shall represent the general public (but not a specific environmental group). 1307.National Navigation Safety Advisory Committee (a)EstablishmentThere is established a National Navigation Safety Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary on matters relating to maritime collisions, rammings, and groundings, Inland Rules of the Road, International Rules of the Road, navigation regulations and equipment, routing measures, marine information, and aids to navigation systems.
								(c)Membership
 (1)In generalThe Committee shall consist of not more than 21 members appointed by the Secretary in accordance with this section and section 1309 of this chapter.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationEach member of the Committee shall represent 1 of the following: (A)Commercial vessel owners or operators.
 (B)Professional mariners. (C)Recreational boaters.
 (D)The recreational boating industry. (E)State agencies responsible for vessel or port safety.
 (F)The Maritime Law Association. (4)DistributionThe Secretary shall, based on the needs of the Coast Guard, determine the number of members of the Committee who represent each entity specified in paragraph (3). Neither this paragraph nor any other provision of law shall be construed to require an equal distribution of members representing each entity specified in paragraph (3).
									1308.National Towing Safety Advisory Committee
 (a)EstablishmentThere is established a National Towing Safety Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary on matters relating to shallow-draft inland navigation, coastal waterway navigation, and towing safety.
								(c)Membership
 (1)In generalThe Committee shall consist of 18 members appointed by the Secretary in accordance with this section and section 1309 of this chapter.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationMembers of the Committee shall be appointed as follows: (A)7 members shall represent the barge and towing industry, reflecting a regional geographic balance.
 (B)1 member shall represent the offshore mineral and oil supply vessel industry. (C)1 member shall represent masters and pilots of towing vessels who hold active licenses and have experience on the Western Rivers and the Gulf Intracoastal Waterway.
 (D)1 member shall represent masters of towing vessels in offshore service who hold active licenses. (E)1 member shall represent masters of active ship-docking or harbor towing vessels.
 (F)1 member shall represent licensed and unlicensed towing vessel engineers with formal training and experience.
 (G)2 members shall represent port districts, authorities, or terminal operators. (H)2 members shall represent shippers and, of the 2, 1 shall be engaged in the shipment of oil or hazardous materials by barge.
 (I)2 members shall represent the general public. 1309.Administration (a)MeetingsEach committee established under this chapter shall, at least once each year, meet at the call of the Secretary or a majority of the members of the committee.
 (b)Employee statusA member of a committee established under this chapter shall not be considered an employee of the Federal Government by reason of service on such committee, except for the purposes of the following:
 (1)Chapter 81 of title 5. (2)Chapter 171 of title 28 and any other Federal law relating to tort liability.
 (c)CompensationNotwithstanding subsection (b), a member of a committee established under this chapter, when actually engaged in the performance of the duties of such committee, may—
 (1)receive compensation at a rate established by the Secretary, not to exceed the maximum daily rate payable under section 5376 of title 5; or
 (2)if not compensated in accordance with paragraph (1)— (A)be reimbursed for actual and reasonable expenses incurred in the performance of such duties; or
 (B)be allowed travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5.
 (d)Acceptance of volunteer servicesA member of a committee established under this chapter may serve on such committee on a voluntary basis without pay without regard to section 1342 of title 31 or any other law.
								(e)Status of members
 (1)In generalExcept as provided in paragraph (2), with respect to a member of a committee established under this chapter whom the Secretary appoints to represent an entity or group—
 (A)the member is authorized to represent the interests of the applicable entity or group; and (B)requirements under Federal law that would interfere with such representation and that apply to a special Government employee (as defined in section 202(a) of title 18), including requirements relating to employee conduct, political activities, ethics, conflicts of interest, and corruption, do not apply to the member.
 (2)ExceptionNotwithstanding subsection (b), a member of a committee established under this chapter shall be treated as a special Government employee for purposes of the committee service of the member if—
 (A)the Secretary appointed the member to represent the general public; or (B)the member, without regard to service on the committee, is a special Government employee.
										(f)Service on Committee
 (1)Solicitation of nominationsBefore appointing an individual as a member of a committee established under this chapter, the Secretary shall publish, in the Federal Register, a timely notice soliciting nominations for membership on such committee.
									(2)Appointments
 (A)In generalAfter considering nominations received pursuant to a notice published under paragraph (1), the Secretary may, as necessary, appoint a member to the applicable committee established under this chapter.
 (B)ProhibitionThe Secretary shall not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to any committee established under this chapter.
 (3)Service at pleasure of the SecretaryEach member of a committee established under this chapter shall serve at the pleasure of the Secretary.
 (4)Security background examinationsThe Secretary may require an individual to have passed an appropriate security background examination before appointment to a committee established under this chapter.
									(5)Prohibition
 (A)In generalExcept as provided in subparagraph (B), a Federal employee may not be appointed as a member of a committee established under this chapter.
 (B)Special rule for National Merchant Marine Personnel Advisory CommitteeThe Secretary may appoint a Federal employee to serve as a member of the National Merchant Marine Personnel Advisory Committee to represent the interests of the United States Merchant Marine Academy and, notwithstanding paragraphs (1) and (2), may do so without soliciting, receiving, or considering nominations for such appointment.
										(6)Terms
 (A)In generalThe term of each member of a committee established under this chapter shall expire— (i)December 31 of the third full year after the effective date of the appointment; or
 (ii)in the case of a member filling a vacancy caused by another member not completing a full term, at the end of the unexpired term of the member succeeded.
											(B)Total number
 (i)In generalExcept as provided in clause (ii), members first appointed to a committee established under this chapter after January 1, 2018, may not serve more than 2 terms.
											(ii)Exceptions
 (I)VacanciesA member appointed to a committee established under this chapter to fill a vacancy caused by another member not completing a full term may be appointed to 2 terms in addition to the unexpired term of the member succeeded.
 (II)ChairmenA member elected Chairman of a committee established under this chapter may serve up to 3 terms. (C)Continued service after termWhen the term of a member of a committee established under this chapter ends, the member, for a period not to exceed 1 year, may continue to serve as a member until a successor is appointed.
 (7)VacanciesA vacancy on a committee established under this chapter shall be filled in the same manner as the original appointment.
 (8)Special rule for reappointmentsNotwithstanding paragraphs (1) and (2), the Secretary may reappoint a member of a committee established under this chapter for any term, other than the first term of the member, without soliciting, receiving, or considering nominations for such appointment.
 (g)Staff servicesThe Secretary shall furnish to each committee established under this chapter any staff and services considered by the Secretary to be necessary for the conduct of the committee’s functions.
								(h)Chairman; Vice Chairman
 (1)In generalEach committee established under this chapter shall elect a Chairman and Vice Chairman from among the committee’s members.
 (2)Vice Chairman acting as ChairmanThe Vice Chairman shall act as Chairman in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairman.
									(i)Subcommittees and working groups
 (1)In generalThe Chairman of a committee established under this chapter may establish and disestablish subcommittees and working groups for any purpose consistent with the function of the committee.
 (2)ParticipantsSubject to conditions imposed by the Chairman, members of a committee established under this chapter and additional persons drawn from entities or groups designated by this chapter to be represented on the committee or the general public may be assigned to subcommittees and working groups established under paragraph (1).
 (3)ChairOnly committee members may chair subcommittees and working groups established under paragraph (1). (j)ConsultationBefore taking any significant action, the Secretary shall consult with, and consider the information, advice, and recommendations of, a committee established under this chapter if the function of the committee is to advise the Secretary on matters related to the significant action.
 (k)TerminationEach committee established under this chapter shall terminate on September 30, 2027. (l)Advice, reports, and recommendations (1)In generalEach committee established under this chapter shall submit its advice, reports, and recommendations to the Secretary.
 (2)Submission to CongressThe Secretary shall submit such advice, reports, and recommendations to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (m)ObserversAny Federal agency with matters under such agency’s administrative jurisdiction related to the function of a committee established under this chapter may designate a representative to—
 (1)attend any meeting of such committee; and (2)participate as an observer at meetings of such committee that relate to such a matter..
 (b)Clerical amendmentThe analysis for subtitle I of title 14, United States Code, is amended by inserting after the item relating to chapter 11 the following:
					
						
							13.National Maritime Transportation Advisory Committees1301.
				(c)Conforming amendments
 (1)Commercial Fishing Safety Advisory CommitteeSection 4508 of title 46, United States Code, and the item relating to that section in the analysis for chapter 45 of that title, are repealed.
 (2)Merchant Mariner Medical Advisory CommitteeSection 7115 of title 46, United States Code, and the item relating to that section in the analysis for chapter 71 of that title, are repealed.
					(3)Merchant Marine Personnel Advisory Committee
 (A)RepealSection 8108 of title 46, United States Code, and the item relating to that section in the analysis for chapter 81 of that title, are repealed.
 (B)Conforming amendmentSection 7510(c)(1)(C) of title 46, United States Code, is amended by inserting National before Merchant Marine. (4)National Boating Safety Advisory Council (A)RepealSection 13110 of title 46, United States Code, and the item relating to that section in the analysis for chapter 131 of that title, are repealed.
						(B)Conforming amendments
 (i)RegulationsSection 4302(c)(4) of title 46, United States Code, is amended by striking Council established under section 13110 of this title and inserting Committee established under section 1305 of title 14. (ii)Repair and replacement of defectsSection 4310(f) of title 46, United States Code, is amended by striking Advisory Council and inserting Advisory Committee.
 (5)Navigation Safety Advisory CouncilSection 5 of the Inland Navigational Rules Act of 1980 (33 U.S.C. 2073) is repealed. (6)Towing Safety Advisory Committee (A)RepealPublic Law 96–380 (33 U.S.C. 1231a) is repealed.
						(B)Conforming amendments
 (i)Reduction of oil spills from single hull non-self-propelled tank vesselsSection 3719 of title 46, United States Code, is amended by inserting National before Towing Safety. (ii)Safety equipmentSection 4102(f)(1) of title 46, United States Code, is amended by inserting National before Towing Safety.
 (d)Treatment of existing councils and committeesNotwithstanding any other provision of law— (1)an advisory council or committee substantially similar to an advisory committee established under chapter 13 of title 14, United States Code, as added by this Act, and that was in force or in effect on the day before the date of enactment of this section, including a council or committee the authority for which was repealed under subsection (c), may remain in force or in effect for a period of 2 years from the date of enactment of this section, including that the charter, membership, and other aspects of the council or committee may remain in force or in effect; and
 (2)during the 2-year period referenced in paragraph (1)— (A)requirements relating to the applicable advisory committee established under chapter 13 of title 14, United States Code, shall be treated as satisfied by the substantially similar advisory council or committee; and
 (B)the enactment of this section, including the amendments made in this section, shall not be the basis—
 (i)to deem, find, or declare such council or committee, including the charter, membership, and other aspects thereof, void, not in force, or not in effect;
 (ii)to suspend the activities of such council or committee; or (iii)to bar the members of such council or committee from meeting.
 206.Clothing at time of discharge for good of serviceSection 2705 of title 14, United States Code, and the item relating to that section in the analysis for chapter 27 of that title, are repealed.
			
	Passed the House of Representatives June 26, 2017.Karen L. Haas,Clerk
